ORDER

PER CURIAM.
Natalie Frangel Phillips appeals the judgment denying her Rule 24.035 post conviction motion to vacate, set aside or correct judgment and sentence without an evidentiary hearing. We have reviewed *565the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).